Title: From George Washington to Joseph Willard, 23 December 1789
From: Washington, George
To: Willard, Joseph


          
            Sir,
            New York Decr 23d, 1789
          
          Your letter of the 7th Ultimo was handed to me a few days since by Mr Savage, who is now engaged in taking the Portrait which you, & the Governors of the Seminary over which you preside, have expressed a desire for, that it may be placed in the Philosophy chamber of your University.
          I am induced, Sir, to comply with this request from a wish that I have to gratify, so far as with propriety may be done, every reasonable desire of the patrons & promoters of Science—And at the same time I feel myself flattered by the polite manner in which I am requested to give this proof of my sincere regard & good wishes for the prosperity of the University of Cambridge. I am, Sir with great esteem, Your most Obedt Servt.
        